Citation Nr: 0336225	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  02-16 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).   

2.  Entitlement to an increased rating for residuals of a 
gunshot wound to the left buttock with fracture of the left 
femur, currently evaluated as 40 percent disabling.   

3.  Entitlement to an increased rating for sciatic 
neuropathy, left, currently evaluated as 10 percent 
disabling.   


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to August 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 rating action of the RO that 
denied the veteran's claims for increased ratings for the 
residuals of the gunshot wound and sciatic neuropathy.  A 
notice of disagreement (NOD) with regard to those claims was 
received in January 2001 and the RO issued a statement of the 
case (SOC) addressing those issues in September 2002.  A 
substantive appeal was received from the veteran later that 
same month.

The veteran has also perfected an appeal from a September 
2002 rating action by which the RO granted service connection 
and assigned a 50 percent disability evaluation for PTSD, 
effective from January 20, 2001.  An NOD as to that claim was 
received in September 2002 and the RO issued an SOC in 
October 2002.  A substantive appeal was received from the 
veteran in November 2002.  

As the appeal regarding the evaluation of the service-
connected PTSD involves an original claim, the Board has 
framed the issue as shown on the title page.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).


REMAND

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law in November 2000.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In a September 2001 letter, the RO notified the veteran of 
the duties to notify and assist imposed by the VCAA with 
regard to the claims for increase, the appeal of which had 
already been perfected.  In that letter, the RO indicated 
that it would review the veteran's claims under the 
guidelines of the VCAA and notify him if additional evidence 
was necessary to substantiate his claim.  There was no 
further correspondence from the RO in that regard.  

The Board finds that the record does not include any 
correspondence from the RO that satisfies the duty, imposed 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring 
the Department to explain what evidence will be obtained by 
whom.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Action 
by the RO is required to satisfy the notification provisions 
of the VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The RO's 
notice to the veteran must explain that the veteran has a 
full one-year period for response.  See 38 C.F.R. § 5103; 
Paralyzed Veterans of America (PVA) v. Secretary of Veterans 
Affairs (Secretary), No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).  After providing the appropriate notice 
to the veteran and his representative with regard to each 
claim on appeal, the RO should attempt to obtain any 
additional evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
procedures set forth in 38 C.F.R. § 3.159 (2003).  

The Board also finds that specific additional development of 
each claim on appeal is warranted.  The veteran last 
underwent psychiatric examination in April 2002; however, the 
issue at that time was entitlement to service connection, and 
the findings reported in connection with that examination are 
inadequate for evaluating the severity of the condition.  In 
addition, while the examiner noted that the veteran was 
receiving treatment for PTSD, pertinent records were not 
available for the examiner's review.  Records associated with 
the claims file in November 2002 include treatment plans, 
authorized by the Erie Vet Center, from the Nelson Counseling 
Center noting a diagnosis of PTSD and some narrative.  It's 
unclear whether complete treatment records have been 
obtained.  Hence, further development of the claim is 
warranted.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  The RO must obtain and associate with the 
claims file all outstanding medical records from the Nelson 
Counseling Center or Erie Vet Center from January 2001 to the 
present, following the procedures set forth in 38 C.F.R. 
§ 3.159(c) (2003).  Thereafter, the RO should arrange for the 
veteran to undergo further psychiatric examination. 

The veteran also contends that the service-connected 
residuals of a gunshot wound to the left buttock with 
fracture of the left femur, and the sciatic neuropathy 
disabilities are more severe than the current ratings 
indicate.  When service connection was initially granted in 
May 1969, sciatic neuropathy was not considered.  A separate 
rating for that disability was assigned in an August 1972 
rating action.  More recent medical evidence, particularly 
the report of a July 2000 orthopedic examination note the 
veteran's report of left femur discomfort, a finding that the 
left leg is 11/2 inches shorter than the right and separate 
diagnoses of residuals of gunshot wound to the left buttock, 
history of fracture of the left femur and history of sciatic 
neuropathy.  

Generally, all disabilities, including those arising from a 
single disease entity, are rated separately with the 
resulting ratings being combined.  See 38 C.F.R. § 4.25.  
Pyramiding-that is, the evaluation of the same disability, 
or the same manifestation of a disability, under different 
diagnostic codes-is to be avoided when rating a veteran's 
service-connected disabilities.  See 38 C.F.R. § 4.14.  
However, it is possible for a veteran to have separate and 
distinct manifestations from the same injury which would 
permit rating under several diagnostic codes.  In fact, a 
separate rating has already been assigned for neurological 
disability which was determined to have been incurred at the 
time of the initial injury.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
on of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

The Board finds that further medical findings are needed to 
ascertain the existence of all muscle and orthopedic 
impairment resulting from the gunshot wound to the left 
buttock with fracture of the left femur, and the RO must 
consider all applicable diagnostic codes in rating that/those 
disability(ies).  Such consideration may include 
consideration of whether separate evaluations are warranted 
for both muscle and orthopedic impairment (to include 
arthritis with limited motion) is warranted. The Board points 
out that the report of the July 2000 VA examination included 
the examiner's reference to range of motions studies that 
would be reported elsewhere in the report; however, there are 
no such studies included.  

With regard to the sciatic neuropathy, the Board finds that 
the medical evidence is inadequate for evaluating the 
severity of that condition.  Entitlement to a higher rating 
is dependent upon whether the veteran has symptoms reflective 
of moderate, moderately severe or sever incomplete paralysis, 
or complete paralysis of the sciatic nerve in the left lower 
extremity.  The report of a July 2000 VA examination included 
the examiner's reference to some muscle atrophy of the left 
hamstring and left tibialis anterior; however, the examiner 
did not characterize the severity of any paralysis of the 
sciatic nerve.  

Thus, the Board finds further examination of the veteran is 
needed to adjudicate each of the claims on appeal.  The 
veteran is hereby notified that failure to report to any 
scheduled examination, without good cause, may well result in 
a denial of the claim(s).  See 38 C.F.R. § 3.655 (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility 
at which the examination is to take place.   

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  Adjudication of the 
claim for a higher initial evaluation for PTSD should include 
specific consideration of "staged rating" (i.e., assignment 
of separate ratings for separate periods of time based on the 
facts found), pursuant to the Fenderson decision, cited to 
above.  Moreover, the supplemental SOC (SSOC) that explains 
the bases for the RO's determinations must include citation 
to pertinent legal authority implementing the VCAA-i.e., 
38 C.F.R. § 3.159 (2003)-not cited to in the September or 
October 2002 SOCs or the November 2002 SSOC.

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should obtain from the Nelson 
Counseling Center and/or Erie Vet Center 
all outstanding records of evaluation 
and/or treatment of the veteran's PTSD 
January 2001 to the present, to 
specifically include all records from the 
Watertown Clinic.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2003).  All records and/or 
responses received should be associated 
with the claims file.

2.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record and specific notice as 
to the type of evidence necessary to the 
veteran's claim.

To ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran 
provide sufficient information to enable 
it to obtain any pertinent evidence not 
currently of record, and assurance that 
the RO will attempt to obtain the 
evidence if sufficient information, and, 
if necessary, authorization, is provided.  
The RO's letter should also invite the 
veteran to submit any pertinent evidence 
in his possession, and explain the type 
of evidence that is each party's ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (unless this right is 
waived, in writing).    

3.  If the veteran responds, the RO 
should assist him in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  All records and/or responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
an appropriate VA examination for 
evaluation of his PTSD.  The entire 
claims file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail. 

Regarding the latter, the examiner should 
specifically render findings with respect 
to the existence and extent  (or 
frequency, as appropriate) of:  memory 
loss; depressed mood; anxiety; panic 
attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions and/or 
hallucinations.  The examiner should also 
render a multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) scale score 
representing the level of impairment due 
to the veteran's PTSD, and an explanation 
of what the score means.  

The examiner should set forth all 
examination findings in a printed 
(typewritten) report.

5.  After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, the RO should arrange 
for the veteran to undergo VA 
neurological and orthopedic examinations 
to obtain evidence pertinent to the 
evaluation of residuals of a gunshot 
wound to the left buttock with fracture 
of the left femur and sciatic neuropathy, 
left.  
The entire claims file must be made 
available to each  physician designated 
to examine the veteran, and each 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  
All appropriate tests and studies (to 
include X-rays and range of motion 
studies of the left thigh and hip) should 
be accomplished, and all clinical 
findings should be reported in detail.  
Each examiner should set forth all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, in a 
printed (typewritten) report.
The neurological examiner should identify 
all current neurological symptoms 
associated with the left sciatic 
neuropathy.  The examiner should comment 
in detail as to all aspects of motor and 
sensory impairment due to the sciatic 
neuropathy.  The examiner should also 
comment upon whether there is incomplete 
paralysis of the sciatic nerve, with the 
injury being mild, moderate, moderately 
severe or severe, with marked muscle 
atrophy; or whether there is complete 
paralysis in which the foot dangles and 
drops. 

The orthopedic examiner should describe 
the extent of any current muscle weakness 
or atrophy of the left leg.  The examiner 
should also indicate whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the left leg.  If pain on 
motion is present, the examiner should 
indicate at which point pain begins.  In 
addition, the physician should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.  
The examiner should specifically indicate 
whether the residuals of the gunshot 
wound to the left buttock with fracture 
of the left femur consists of distinct 
muscle and orthopedic impairment, capable 
of being separately evaluated; and, if 
so, he/should provide an assessment as to 
the severity of each such impairment.  

6.  If the veteran fails report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

7.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  
Specifically, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in PVA v. Secretary, as well as 
38 U.S.C.A. § 5103 (West 2002), and any 
other applicable legal precedent. 

9.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority.  The RO must document 
its consideration of "staged rating" of 
the veteran's PTSD.  With regard to the 
residuals of gunshot wound to the left 
buttock with fracture to the left femur, 
the RO should specifically address 
whether separate rating(s) for muscle and 
orthopedic impairment, pursuant to 
Esteban, are warranted.  

10.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include citation to 38 C.F.R. 
§§ 3.102 and 3.159 (2003), and clear 
reasons and bases for the RO's 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




